

Exhibit 10.8
exhibit108for201910kp_image1.jpg [exhibit108for201910kp_image1.jpg]
JONES LANG LASALLE INCORPORATED
PERFORMANCE SHARE UNITS AWARD AGREEMENT
(Under the 2019 Stock Award and Incentive Plan)


Participant: <First Name> <Last Name>
Aggregate Target Amount of Performance Share Units: <Amount>
Date of Grant: [Date]
Restricted Period (the “Performance Period”): January 1, 2019 through December
31, 2021
Jones Lang LaSalle Incorporated, a Maryland corporation (the “Company”), hereby
awards you the right to earn Performance Share Units (“Performance Share Units”)
as described in this Award Agreement (the “Agreement”) under the Jones Lang
LaSalle Incorporated 2019 Stock Award and Incentive Plan (the “Plan”). The
Performance Share Units are intended to be an Other Stock-Based Award under the
Plan. This Award is subject in all respects to the terms, definitions and
provisions of the Plan, and any inconsistency of this Agreement with the Plan
shall be interpreted in favor of the Plan. Capitalized terms used in this
Agreement that are not specifically defined herein shall have the meanings
ascribed to such terms in the Plan.
1.
PERFORMANCE SHARE UNITS AWARD

(a)    The aggregate target amount of Performance Share Units set forth above is
allocated among [three –for GEB Members] [two – for Senior Leaders] performance
measures, which, except as expressly set forth below, will vest subject to your
continued service through the Performance Period and the attainment of
performance goals as follows and as set forth on Exhibit A.
(b)    Except as provided below, you must remain in continuous service with the
Company through the last day of the Performance Period. If at any time prior to
the end of the Performance Period, you are no longer employed by or providing
services to the Company or any Affiliate, any Performance Share Units hereunder
shall be canceled and forfeited without the payment of consideration therefor,
except as expressly provided below.
(c)    Each of the PSU Goals in respect of the Performance Share Units shall be
measured independently, and the attainment of any one such PSU Goal shall not
affect the attainment or count towards the measurement of performance for any
other PSU Goal.




--------------------------------------------------------------------------------




2.
DETERMINATION OF PERFORMANCE SHARE UNITS VESTED; FORFEITURES; SETTLEMENT

(a)    Except as may be earlier determined in connection with a Change in
Control (which in such case for purposes of the Plan the Award shall be treated
in the same manner as if it were a “Performance Compensation Award” under the
Plan), in the first calendar quarter that begins following the end of the
Performance Period, the Committee shall determine and certify the Company’s
performance in relation to the applicable PSU Goals for the Performance Period.
The Committee shall determine the extent to which Performance Share Units are
earned on the basis of the foregoing and Exhibit A, provided, however, that, the
Committee may exercise discretion to reduce or increase the amount of
Performance Share Units earned in its assessment of performance in relation to
PSU Goals, or in light of other considerations the Committee deems relevant
(including, without limitation, any non-recurring or extraordinary events or
circumstances). Any Performance Share Units that are not, based on the
Committee’s determination, earned or deemed earned in respect of the Performance
Period (or deemed to be vested in connection with a termination of service under
Section 3 below) shall be canceled and forfeited.
(b)    The number of Performance Share Units earned shall be rounded to the
nearest whole Performance Share Unit, unless otherwise determined by the
Committee. Performance Share Units will be settled by the Committee, to the
extent earned or deemed earned hereunder, in shares of Common Stock based on the
attainment of the PSU Goals as determined in accordance with Exhibit A, unless
otherwise provided in this Agreement.
(c)    Performance Share Units that vest shall be settled as soon as reasonably
practicable in the calendar year that follows the last day of the Performance
Period following the Committee’s determination and certification as set forth
above (the “Payment Date”).
(d)    Until shares of Common Stock are delivered to you in settlement of
Performance Share Units, you will not have the rights of a shareholder of the
Company with respect to the shares of Common Stock issuable in settlement of the
Performance Share Units, including the right to vote the shares and receive
dividends.
3.
TERMINATION OF SERVICE

(a)    Retirement. In the event of your Retirement prior to settlement of the
Performance Share Units, you will be deemed vested in the Performance Share
Units awarded for the Performance Period and earned based on the actual
performance hereunder through December 31, 2021, provided that your employment
has not been terminated for, and you have not been notified of grounds
constituting Cause (as defined below) (“Retirement Vesting”). Any Performance
Share Units deemed vested under this Section 3 shall be settled on the Payment
Date.
In the event that the Committee identifies grounds for Cause after termination
of your employment, then you shall not remain eligible for Retirement Vesting.
“Cause” for purposes of this Agreement shall have the meaning set forth in your
employment agreement, or if none, means (i) your failure to perform your job
responsibilities in good faith, (ii) your falsification of Company records,
theft, or failure to cooperate with an investigation, (iii) your use or
distribution on the premises of the Company or any of the Company’s subsidiaries
of illegal drugs, (iv) your conviction, plea of guilty or nolo contendere (or
procedural equivalent of the foregoing) of any crime against the Company, any of
the Company’s subsidiaries or any of their employees, or (v) your violation of
the Company’s Code of Business Ethics or any material Company or subsidiary
policy applicable to you.




--------------------------------------------------------------------------------




(b)    Death or Disability. In the event of your death or Disability prior to
settlement of the Performance Share Units, you will be deemed vested in the
amount of the Performance Share Units granted, measured at target subject to you
or your estate or legal representative (as the case may be) satisfying the
Release Condition. Any Performance Share Units deemed vested under this Section
6 shall be settled within sixty (60) days following the date of such death or
Disability.
(c)    Voluntary or involuntary termination. In the event of your voluntary
resignation or involuntary termination with or without Cause, any unvested
Performance Share Units will forfeit.
4.
DIVIDENDS

Dividend equivalents shall accrue in the same form, rate and time as dividends
are accrued on shares of Common Stock. The dividend equivalent amounts credited
shall be released based on the number of shares of Common Stock ultimately
earned in the Performance Period hereunder at the same time as such shares of
Common Stock (or cash) are distributed in respect of your Performance Share
Units, subject in all cases to applicable withholding.
5.
SECTION 409A

This Award shall be administered, operated and interpreted in accordance with
Section 409A of the Code, to the extent applicable, and the Award is intended to
be exempt from or comply with Section 409A of the Code, as applicable. The
Company and Affiliates make no guarantees to you regarding the tax treatment of
the Award or payments made under the Plan and shall have no liability in respect
of any adverse tax consequences under Section 409A of the Code in the event that
the Award fails to be exempt from or comply with Section 409A of the Code. If
the Award is payable to you and you are determined by the Company to be a
“specified employee ,” then such payment, to the extent payable due to your
Termination of Service and not otherwise exempt from Section 409A of the Code,
shall not be paid before the date that is six (6) months after the date of such
Termination of Service (or, if earlier, the date of your death) and shall be
paid on the first business day following such six (6) month anniversary (or
death, as applicable).




--------------------------------------------------------------------------------




6.
DATA PRIVACY

Notwithstanding anything in the Plan to the contrary (including Section 15(bb)
thereof), you consent to the collection, use and transfer of your personal
information, including your name, home address and telephone number, date of
birth, social security number or identification number, salary, nationality, job
title, any shares or directorships held by the Company, details of all
Performance Share Units or any other entitlement to shares awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor (collectively
the “Data”), for the purpose of managing and administering the Plan. You
understand that the Company, its affiliates, or subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan or any other
plan of the Company (through this Agreement and any other award which may have
been or be in the future granted under the Plan or any such other plan), and
that the Company, its affiliates, or subsidiaries may each further transfer Data
to any third parties assisting the Company in the European Economic Area, or
elsewhere, such as the United States or Canada. You authorize them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan or any other plan of the Company (through this Agreement and any other
award which may have been or be in the future granted under the Plan or any such
other plan), including any requisite transfer to a broker or other third party
with whom you may elect to deposit any Stock acquired upon issuance of Stock in
accordance with this Agreement or any other award and such Data as may be
required for the administration of the Plan or any other plan of the Company
and/or the subsequent holding of Stock on your behalf. You understand that you
may, at any time, view Data, require any necessary amendments to it or withdraw
the consents herein in writing by contacting your local Human Resources
representative. Withdrawal of consent may, however, affect your ability to
realize benefits from this Agreement or other awards.
7.
CONFIDENTIALITY

During your employment with the Company, you will receive confidential,
proprietary or non-public information concerning the Company, its clients and/or
employees. This may include pricing, client proposals, compensation structures
and performance evaluations, among many other types of information. You agree
that:
(i)
Company has given this kind of information to you in strict confidence;

(ii)
You will keep all of it secret and confidential indefinitely; and

(iii)
You will not disclose it, directly or indirectly, to anyone else or use it in
any way except as Company may authorize within the scope of your employment.

Except as clearly necessary to carry out your job responsibilities, you will not
attempt, or provide information to others that would allow them to attempt, to
access the Company’s computer system or those computer systems of the Company’s
clients.
Notwithstanding the above, you may disclose information to a federal, state or
local government agency.




--------------------------------------------------------------------------------




8.
NON-SOLICITATION



To the furthest extent permitted by applicable law, as a condition of your
acceptance of the Performance Share Units, for the duration of your employment
with Company and for a period of twelve (12) months after your employment with
Company terminates for any reason, you shall not, either directly or indirectly,
or on behalf of any third party:
i.
Solicit or induce other Company employees or independent contractors exclusively
retained by Company to leave Company;

ii.
Solicit or induce any clients that have existing or pending transactions or
assignments with Company to discontinue or reduce: (a) their transactions or
assignments with Company, or (b) their consideration with Company for pending
transactions or assignments.

iii.
Use Company trade secret information to solicit or induce any clients that have
existing or pending transactions or assignments with Company.

After termination of employment with Company, your may, however, pursue
transactions or assignments that are not pending with Company at the time your
employment terminates.
If any provision of this Section 8 (Non-Solicitation) is deemed to be invalid or
unenforceable under applicable law, this Section 8 (Non-Solicitation) will be
considered divisible as to such clause, phrase, or article, and such clause,
phrase, or article will thereafter be inoperative, provided however, the
remaining provisions of this Section 8 (Non-Solicitation) will be valid and
binding.
9.
OPT-OUT

You have the right to opt-out of this Agreement provided that you notify the
Company of your intent to do so within fifteen (15) days after this Agreement
has been provided to you. Your election to opt-out will not be effective and you
will be deemed to have consented and agreed to this Agreement unless your notice
of intent to opt-out is received by the Company in writing at
EquityAwards@jll.com within such fifteen (15) day time period. If your opt-out
has not been received within such fifteen (15) day time period, you will be
deemed to have accepted this Performance Share Unit Awards and the terms and
conditions set forth in this Agreement.
Agreed to by the Company as of the Date of Grant.
JONES LANG LASALLE INCORPORATED




--------------------------------------------------------------------------------






[ALTERNATIVE: EXHIBIT A
FOR GEB MEMBERS
PERFORMANCE SHARE UNITS AWARD AGREEMENT
(Under the 2019 Stock Award and Incentive Plan)
For the 2019-2021 Performance Period PSU Goals for the Performance Period
Except as provided for earlier in respect of a Change in Control, in the first
calendar quarter that begins following the end of the Performance Period, the
Committee shall determine and certify the extent to which Performance Share
Units are deemed vested based on the Company’s 2019-2021 Performance on U.S.
Generally Accepted Accounting Principles Diluted Earnings Per Share (“US GAAP
Diluted EPS”), Relative Total Shareholder Return (“Relative TSR”) and the Beyond
Goals determined based on the following grid:
Performance Measure
Weighting
Threshold
Target
Maximum
US GAAP Diluted EPS
50%
$ 24.15
per share
$34.50
per share
$44.85
per share
Beyond Goals
40%
70%
achievement
100%
achievement
130%
achievement
Relative TSR
10%
30th percentile
60th percentile
90th percentile

The PSU Goals, the level of attainment, and/or the performance measures may be
adjusted by the Committee to reflect non-recurring or extraordinary events as
determined by the Committee in good faith. You shall vest in 50% of the target
number of the tranche’s Performance Share Units for “Threshold Performance,”
100% of the tranche’s target number of Performance Share Units for “Target
Performance,” and 150% of the tranche’s target number of Performance Share Units
for “Maximum Performance.” Straight line interpolation is used to determine the
applicable payout percentage between threshold and target and between target and
maximum performance levels. For the avoidance of doubt, in no event may the
payout percentage exceed 150%. Performance attainment below the threshold level
for the applicable PSU Goal shall result in none of the applicable PSU Goal’s
Performance Share Units vesting. Each measurement or reference in this Agreement
in respect of any currency shall be in United States dollars.
Calculating US GAAP Diluted EPS performance
US GAAP Diluted EPS shall mean (i) the Company’s net income attributable to
common shareholders divided by (ii) the weighted average number of shares of
common stock outstanding, plus the effect of dilutive potential common shares,
all calculated in accordance with US GAAP. US GAAP Diluted EPS for the
Performance Period will be calculated as the sum of the diluted earnings per
share for the calendar years ended December 31 of 2019, 2020 and 2021 reported
within the Company’s 2021 Annual Report on Form 10-K to be filed with the U.S.
Securities and Exchange Commission.




--------------------------------------------------------------------------------




Calculating Beyond Goal performance
There are nine Beyond Goals originating from the Company’s Beyond strategy that
fall within our Growth, Client and People pillars. The goals will be equally
weighted and scored individually based on 50% for “Threshold Performance,” 100%
for “Target Performance,” and 150% of the target number of Performance Share
Units for “Maximum Performance.” Straight line interpolation is used to
determine the applicable payout percentage between threshold and target and
between target and maximum performance levels. The average payout of all nine
goals will be used to determine the overall number of Performance Share Units
for the Beyond goals.
Calculating the achievement based on Relative TSR performance
Relative TSR shall mean the change in the value, expressed as a percentage over
the Performance Period, taking into account both stock price appreciation (or
depreciation) and the reinvestment of dividends. TSR will be calculated based on
a beginning share price for Performance Period and a final share price of
Performance Period. Beginning share price for Performance Period means the
average closing price of the Company’s common stock for the final 20 trading
days of the prior calendar year just preceding the beginning of the Performance
Period. The final share price for Performance Period means the average closing
price of the Company’s common stock for the final 20 trading days of the
Performance Period. Achievement is calculated relative to the performance of the
S&P 500 as a percentile ranking defined as the percentage of TSR values among
the S&P 500 companies during the Performance Period that are lower than the
Company’s TSR during the Performance Period. Companies that were publicly traded
and constituents of the S&P 500 as of the Date of Grant but are no longer
publicly traded as of the end of the Performance Period shall be excluded.]




--------------------------------------------------------------------------------






[ALTERNATIVE: EXHIBIT A
FOR SENIOR LEADERS
PERFORMANCE SHARE UNITS AWARD AGREEMENT
(Under the 2019 Stock Award and Incentive Plan)
For the 2019-2021 Performance Period PSU Goals for the Performance Period
Except as provided for earlier in respect of a Change in Control, in the first
calendar quarter that begins following the end of the Performance Period, the
Committee shall determine and certify the extent to which Performance Share
Units are deemed vested based on the Company’s 2019-2021 Performance on U.S.
Generally Accepted Accounting Principles Diluted Earnings Per Share (“US GAAP
Diluted EPS”), and the Beyond Goals determined based on the following grid:
Performance Measure
Weighting
Threshold
Target
Maximum
US GAAP Diluted EPS
50%
$ 24.15
per share
$34.50
per share
$44.85
per share
Beyond Goals
50%
70%
achievement
100%
achievement
130%
achievement

The PSU Goals, the level of attainment, and/or the performance measures may be
adjusted by the Committee to reflect non-recurring or extraordinary events as
determined by the Committee in good faith. You shall vest in 50% of the target
number of the tranche’s Performance Share Units for “Threshold Performance,”
100% of the tranche’s target number of Performance Share Units for “Target
Performance,” and 150% of the tranche’s target number of Performance Share Units
for “Maximum Performance.” Straight line interpolation is used to determine the
applicable payout percentage between threshold and target and between target and
maximum performance levels. For the avoidance of doubt, in no event may the
payout percentage exceed 150%. Performance attainment below the threshold level
for the applicable PSU Goal shall result in none of the applicable PSU Goal’s
Performance Share Units vesting. Each measurement or reference in this Agreement
in respect of any currency shall be in United States dollars.
Calculating US GAAP Diluted EPS performance
US GAAP Diluted EPS shall mean (i) the Company’s net income attributable to
common shareholders divided by (ii) the weighted average number of shares of
common stock outstanding, plus the effect of dilutive potential common shares,
all calculated in accordance with US GAAP. US GAAP Diluted EPS for the
Performance Period will be calculated as the sum of the diluted earnings per
share for the calendar years ended December 31 of 2019, 2020 and 2021 reported
within the Company’s 2021 Annual Report on Form 10-K to be filed with the U.S.
Securities and Exchange Commission.
Calculating Beyond Goal performance
There are nine Beyond Goals originating from the Company’s Beyond strategy that
fall within our Growth, Client and People pillars. The goals will be equally
weighted and scored individually based on 50% for “Threshold Performance,” 100%
for “Target Performance,” and 150% of the target number of Performance Share
Units for “Maximum Performance.” Straight line interpolation is used to
determine the applicable payout percentage between threshold and target and
between target and maximum performance levels. The average payout of all nine
goals will be used to determine the overall number of Performance Share Units
for the Beyond goals.]


